Citation Nr: 0309502	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  98-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, including whether the 
overpayment was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his sister




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1974 to June 1975. 

This appeal initially arose from a decision in June 1998 by 
the Committee on Waivers and Compromises at the Manchester, 
New Hampshire, VARO.  

A review of the evidence of record discloses that in a March 
2001 communication, the Assistant U.S. Attorney for the 
District of Maine indicated the veteran was in custody at a 
Federal facility undergoing a mental examination.  The 
veteran had entered the facility in early January and was 
expected out later in March.  A criminal case against him was 
reported as still pending.  His guilt had not yet been 
determined.  The report of the indicated mental examination 
is not in the claims folder.  

Of record is a report of contact dated March 21, 2001, from 
the Assistant U.S. Attorney who indicated that the veteran 
was expected to be released on bail the end of March in 2001.  
No estimate of a trial date was given.  The individual stated 
that the U.S. Attorney's office would try to keep the RO 
informed.  However, for whatever reason, no further 
information from the U.S. Attorney's office is of record. 

A review of the record also reveals that there is no current 
information of record regarding the veteran's current 
financial status.  The most recent information of record with 
regard to the veteran's financial status was provided in 
early 1998.  

The Board further notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veteran, et. al.  v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7306 (Fed. Cir. May 1, 2003), held that 
38 C.F.R. § 19.9 (a) (2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to obtain the appellant's waiver of the right to 
initial consideration of the evidence by the RO.  The Federal 
Circuit also held that 38 C.F.R. § 19.9 (a) (2) (ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C.A. § 5103 (a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C.A. § 5103 (b), which provides a claimant one year 
to submit evidence. In this case the veteran was sent such a 
letter dated March 17, 2003. 

 In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The veteran should be provided with 
an opportunity to submit any additional 
evidence that he may have with respect to 
his request for a waiver of his 
indebtedness.  He should be informed of 
the importance of completing a VA 
financial status report (VA Form 20-
5655).  He should also be asked to submit 
copies of any recent Federal income tax 
returns, copies of all installment 
contracts and credit card invoices, and 
other pertinent evidence (medical 
expenses and so forth) that may have a 
bearing on his ability to repay his debt.  

2.  When the above development has been 
completed to the extent possible, the 
claim should again be reviewed by the RO.  
It must ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures  
codified at 38 U.S.C.A. § § 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). If the request continues to 
be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
reflecting the amended decision on waiver 
of indebtedness.  The supplemental 
statement of the case should specifically 
include the law and regulations 
concerning the "equity and good 
conscience" standard used in the 
determination of whether a waiver should 
be granted in accordance with the 
provisions of 38 U.S.C.A. § 5302 (West 
Supp. 2002) and 38 C.F.R. § 1.965(a) 
(2002).  The RO should formulate a 
decision reflecting those of the six 
enumerated elements which they have 
considered in their determination under 
the standard of "equity and good 
conscience," and any other elements which 
have been considered but are not 
enumerated in the regulations, such as 
whether the veteran's actions mitigated 
the amount of the indebtedness, or in the 
alternative, whether they added to that 
debt.  

If the veteran disagrees with any determination made by the 
RO, he should be given an adequate opportunity to respond 
thereto.  The purpose of this REMAND is to procure clarifying 
data and to ensure due process of law.  The Board intimates 
no opinion, either legal or factual, as to the final 
determination warranted in this case by reason of this 
REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




